Per Curiam.  In response to appellee’s motion for disqualification, Justices Robert H. Dudley, Tom Glaze, and Donald Corbin recuse but not for any of the reasons set out in his motion. Appellee’s attorney, J. L. Wilson, was sanctioned in federal court as a result of a criminal conviction and is now the subject of disciplinary proceedings before the State Professional Conduct Committee and disbarment proceedings before the Phillips County Circuit Court which have been remanded to federal court. Because these named justices intend to seek Rule 11 sanctions to be imposed against attorney J. L. Wilson and his attorneys for filing a no-merit petition in federal court, we recuse.